Citation Nr: 0112801	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty in the U.S.Navy from May 
1973 to May 1997, at which time she retired and was 
transferred to the Fleet Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal ensued following a July 1997 rating decision in 
which the RO denied service connection for varicose veins and 
for stress incontinence.  Service connection was granted for 
degenerative disc disease of the lumbar spine and for 
bilateral plantar fasciitis secondary to pes cavus.  Ten 
percent ratings were assigned for these disabilities, 
effective from June 1, 1997, the month following the 
veteran's retirement from active service.  The veteran filed 
a notice of disagreement (NOD) with respect to these issues, 
except for the grant of service connection for plantar 
fasciitis, in August 1997.  Following VA specialty 
examinations in April 1998, the RO, in a February 1999 rating 
determination, increased the 10 percent rating in effect for 
the low back disorder to 20 percent, also effective from June 
1, 1997.  Service connection was granted for stress 
incontinence, and a noncompensable rating was assigned, 
effective from June 1, 1997.  The denial of service 
connection for varicose veins was confirmed, on the basis 
that the claim was not well grounded.  

These claims were addressed in a statement of the case (SOC), 
also issued in February 1999.  The cover letter to that 
document advised the veteran that, in order to perfect an 
appeal as to these issues, he would need to file a 
substantive appeal within 60 days of the mailing date of the 
SOC, or within the remaining time, if any, of the one-year 
period after the date of notification of the action appealed.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).  

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental statement of the case (SSOC).  The 
Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or SSOC which is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (2000).  A decision as to the 
adequacy of allegations of error of fact or law in a 
substantive appeal will be made by the Board.  When the Board 
raises the issue of adequacy of the substantive appeal, the 
appellant and his representative, if any, will be given 
notice of the issue and a period of 60 days following the 
date on which such notice is mailed to present written 
argument or to request a hearing to present oral argument on 
the question.  The date of mailing of the notice will be 
presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203 (2000).  

In an Appeal to Board of Veterans' Appeals (VA Form 9) dated 
and received in April 1999, the veteran expressed 
disagreement with the denial of a compensable rating for her 
recently service-connected stress incontinence.  This is 
accepted as an NOD with regard to the February 1999 rating 
decision as to that issue.  She also asserted, on the Form 9, 
that her varicose veins were symptomatic, as noted at the 
recent VA examination.  This statement constitutes the 
substantive appeal as to the issue of service connection for 
varicose veins.  An SOC as to an increased rating for stress 
incontinence was issued in April 1999.  The cover letter to 
that document advised the veteran what she needed to do if 
she wished to continue that appeal.  The veteran did not 
respond.  The veteran's service representative submitted a 
statement in June 1999 reflecting that the veteran continued 
to disagree with the RO's decision to deny her claim for 
service connection for varicose veins.  

Following VA podiatry examination in September 1999, the RO 
confirmed and continued the 10 percent rating for bilateral 
plantar fasciitis.  An SOC was issued that included a cover 
letter providing the veteran with information as to how to 
proceed if she wished to continue the appeal as to that 
issue.  The veteran did not respond.  

A brief was submitted in April 2001 by the service 
representative, which presented argument as to the issues of 
entitlement to service connection for varicose veins and for 
an increased rating for the veteran's low back disorder.  

The Board notes that, with respect to the claims for 
increased rating for bilateral plantar fasciitis and stress 
incontinence, no substantive appeal was received containing 
any allegation of error of fact or law as to those issues.  
Furthermore, the record does not contain any other written 
statement by the veteran or her representative, filed during 
the required time period, that contains such allegations.  
The appellant was fully informed as to the procedure to be 
followed if she wished to continue those appeals.  It is 
apparent that the veteran did not wish to continue those 
appeals.  Accordingly, the Board lacks jurisdiction regarding 
those appeals.

It is not as clear as to whether the veteran wished to 
continue her appeal regarding an increased rating for a 
lumbar disorder.  We note, however, that, although the 
representative presented argument as to that issue in the 
April 2001 brief, the record reflects that no substantive 
appeal was filed as to the RO's February 1999 decision which 
assigned an increased rating of 20 percent.  Accordingly, the 
Board lacks jurisdiction as to that issue.  38 U.S.C.A. 
§§ 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 
(1993).  


FINDING OF FACT

The evidence of record is in approximate balance as to 
whether the veteran's bilateral varicose veins originated 
during her active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the favor of the veteran, 
bilateral varicose veins were incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curium order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, ___ Vet.App. 
___, No. 99-1788 (Feb. 22, 2001); see also Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

In light of the decision reached herein, there is no need for 
additional notification or development action which might 
otherwise be required by the VCAA, as there would be no 
prejudice to the appellant in foregoing such action.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Factual Background

While a review of the service medical records (SMRs) reflects 
treatment for lower extremity and foot problems, no diagnosis 
of varicose veins was made.  As indicated above, service 
connection has been established for bilateral plantar 
fasciitis secondary to pes cavus.  

The record shows that numerous VA specialty examinations were 
conducted in April 1998, to include a general surgical 
evaluation.  At that time, the veteran gave a medical history 
of discomfort behind her knees in her varicose veins, which 
she said had originated in 1992.  She added that her veins 
were dilated during the course of her 3rd pregnancy, and 
remained dilated following delivery.  (The record reflects 
that the veteran gave birth to three children during her 
active service.)  She had veins that were placed primarily 
behind each knee and then extended upward, on the medial 
aspect of each thigh.  It was reported that they had become 
more dilated and painful over the past several years, and she 
had worn support stockings for the past several years, with 
little relief of symptoms.  She did get some relief from 
elevating her legs.  Clinical evaluation of the lower 
extremities revealed, as noted above, bilateral varicose 
veins behind her knees, extending up the medial aspects of 
the thighs, resulting in some burning and itching after she 
had been on her feet for a period of time.  The final 
diagnoses included bilateral varicose veins, symptomatic.  
Arterial circulation was essentially normal.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

Analysis

While the evidence does not reflect a diagnosis of bilateral 
varicose veins during the veteran's service, the Board notes 
that she served on active duty for approximately 24 years, 
and gave a detailed history of such problems upon VA general 
surgical examination less than one year after her retirement.  
In particular, the veteran described the dilation of veins in 
her legs, behind ther knees, during and after the third of 
her in-service pregnancies.  Following the examination, 
bilateral varicose veins were diagnosed.  

In the opinion of the Board, while the objective clinical 
evidence contained in the record, and summarized above, does 
not clearly preponderate in favor of the claim, there is 
sufficient objective clinical evidence of record, to include 
clinical data reported by the veteran as to her in-service 
history and the finding of symptomatic varicose veins within 
a reasonably short time after her service separation, to 
place the weight of the "positive" and "negative" evidence 
in relative balance.  Under the facts of this case, the Board 
sees no reason to doubt the veteran's medical history as 
related at the April 1998 examination and described above.

We note, of course, that the RO issued its denial under pre-
VCAA law, on the basis that the veteran had not presented a 
well-grounded claim.  In any event, without being critical of 
the action by the RO, we reach the merits of the matter, and, 
although the evidence is not conclusive, the Board finds that 
a reasonable doubt has been raised by the evidence.  Such 
doubt will be resolved in the veteran's favor, and the claim 
for service connection for varicose veins will be granted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral varicose veins is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

